DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the length of the abstract is greater than 150 words. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 recites, “the total number of spots on one side.” Examiner suggests replacing with “the total number of spots on one side of the small hole member.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a "material thickness of the small hole member,” "the thickness of the small hole member," and "the plate thickness." It is unclear whether the "material thickness" of the small hole member is the same element as "the thickness" of the small hole member, or if the "material thickness" and the "thickness" are intended to be different elements. If they are the same element, Applicant should 

Claim 1 recites, “            
                P
                >
                 
                
                    
                        2
                        *
                    
                    
                        
                            
                                σ
                            
                            
                                s
                            
                        
                    
                
            
        .” The use of the asterisk (*) indicates multiplication. However, the term σs is written as a superscript / exponent, resulting in an inequality that does not make sense mathematically. Applicant’s specification with regard to this inequality is also unclear. The last line of page 3 recites, ”            
                P
                >
                 
                
                    
                        2
                    
                    
                        
                            
                                σ
                            
                            
                                s
                            
                        
                    
                
            
        ” (that is, with σs as an exponent). However, pages 7, 9, and 10 recite the inequality as “            
                P
                >
                2
                 
                
                    
                        σ
                    
                    
                        s
                    
                
            
        ” (that is, as σs multiplied by 2). 

Claim 1 recites, “the number of impact layers n.” It is unclear what is meant by an “impact layer.” It is unclear whether an impact layer is a layer in the thickness direction of the small hole member / plate, or whether an impact layer is a line of spots created by the laser, or something else. Applicant’s Fig. 2 shows a “first line,” “second line,” “third line,” ..., and “sixth line.” It is unclear if each of these ‘lines’ corresponds to an impact layer, or if each impact layer is something else.

Claim 1 recites, “the overlapping rate ψ = adjacent spots repeat distance l / Spot diameter D.” Regarding the limitation, “adjacent spots repeat distance l,” it appears that this indicates that “l” is an “adjacent spots repeat distance.” However, it is unclear what an “adjacent spots repeat distance” is. Is an “adjacent spots repeat distance” the distance between two adjacent spots? For example, in Fig. 2, is an “adjacent spots repeat distance” the distance between two spots 5 in a given line (such as the first line), or is an “adjacent spots repeat distance” the distance between some set of spots 5. It is also unclear where the distance “l’ is measured. For example, is “l’ the distance from the center of one spot to the center of an adjacent spot, or is “l’ the length of the overlapping portion of adjacent spots, or something 

Claim 5 recites, “wherein the impact region of the laser ranges from 2.8 d to 3.8 d, and d is the diameter of the hole.” There is insufficient antecedent basis for the limitation “the hole.” Additionally, it appears that the invention of claim 1, from which claim 5 depends, is a laser shock processing method that is performed on a workpiece that does not comprise a hole. That is, Applicant’s invention appears to involve first performing the claimed laser shock processing method, wherein a hole may be created after the claimed laser shock processing method is performed. Therefore, it is unclear whether “the hole” recited in claim 5 is intended to be a hole that will be created after the claimed laser shock processing method, or if “the hole” refers to a hole that is already present.

Claim 6 recites, “wherein the distance between the laser impact region and the material boundary or the other laser impact region is not less than 3 mm.” There is insufficient antecedent basis for the following limitations: “the laser impact region,” “the material boundary,” and “the other laser impact region.” Claim 5 recites, “the impact region of the laser.” Therefore, it is unclear whether “the laser impact region,” recited in claim 6, is intended to be the same as “the impact region of the laser” recited in claim 5. Additionally, it is unclear what “the material boundary” is. For example, it is unclear whether “the material boundary” is an edge of the small hole member / plate, or some other boundary, perhaps created by the application of the laser beam to the small hole member / plate. Fig. 2 shows “≥ 3mm” between an element 5 (described in Applicant’s specification as “spot”) and element 7 (described in Applicant’s specification as “sheet boundary”) [page 6]. Examiner is interpreting “the material boundary” as an edge of the ‘sheet’ (which Examiner is interpreting as the small hole member / plate). Claim 6 also recites, “the other laser impact region.” There is no other recitation of an ‘other’ laser impact region. Therefore, there is insufficient antecedent basis for this limitation in the claim, and additionally, it is unclear what the “other laser impact region” is. For example, it is unclear whether “the other laser impact region” is a laser impact region that is adjacent to another laser impact region, or something else. Fig. 2 shows “≥ 3mm” between two different 

Allowable Subject Matter
Claims 1 – 7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Bailey et al. (US 2010/0226780) is considered relevant prior art. Bailey discloses a laser shock processing method for processing a workpiece with different thicknesses, comprising the steps of providing an absorption layer on the surface of the workpiece ("ablative coating 59" [0038] is provided on workpiece / blade 8 [0038]), wherein a constrained layer is arranged on the surface of the absorption layer (a “clear containment medium”; “coating 59 provides an ablative medium over which the clear containment medium is placed, such as a fluid curtain such as a curtain of flowing water 21” [0038]), wherein the workpiece is fixed on a CNC workbench (“blade 8 is mounted in a fixture 15 which is attached to a five-axis computer numerically controlled (CNC) manipulator 127 which is controlled by a CNC controller 128” [0035]). Bailey further discloses wherein different laser process parameters are selected to account for different thicknesses of the workpiece (“varying surface fluence of the laser beams over the laser shock peening surfaces as a function of the thickness of the article” [Abstract]; see also Fig. 4 and [0030]-[0033] which described utilizing different laser energies for different workpiece thicknesses).
While Bailey discloses selecting the laser energy according to the thickness of the workpiece as stated above, Bailey does not expressly disclose selecting a power density according to a yield strength and material thickness of the small hole member, a relationship between the power density and the thickness of the small hole member is determined by the formula                         
                            
                                
                                    I
                                
                                
                                    o
                                
                            
                            =
                            A
                            
                                
                                    e
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    s
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    Z
                                
                            
                        
                     , wherein Io is laser power density, σs is the yield strength of the material, t is the plate thickness; 2/Z = 1/Z1 + 1/Z2, Z1 is the acoustic impedance of the material of the small hole member, Z2 is the acoustic impedance of the constrained layer; A is a comprehensive coefficient and is related to the material of the small hole member, the constrained layer and the absorption layer; B is a thickness influence coefficient related to the material and thickness of the small hole member.
Io, depends on the combined shock impedance, Z, which Cheng discloses is defined by 2/Z = 1/Z1 + 1/Z2, wherein Z1 is the acoustic impedance of the workpiece material and Z2 is the acoustic impedance of the constrained layer (see [0087] and the equation within [0087]). The equation within [0087] also indicates that peak pressure, P, is a function of laser power intensity, Io.
Kalentics et al. (US 2017/0087670) is directed toward a laser shock peening method [Title]. Kalentics discloses it is known that material yield strength should be accounted for when determining the peak pressure to be applied to the material in order to achieve the desired mechanical properties and fatigue resistance (“Once the peak pressure exceeds the material yield strength, the shock wave pressure causes plastic deformation and compressive residual stresses” [0035], [Abstract]).
However, the prior art of record does not disclose determining the laser power density based on a combination of the thickness of the small hole member / workpiece, the acoustic impedance of the material of the small hole member / workpiece, the acoustic impedance of the constrained layer, and the yield strength of the material of the small hole member / workpiece, as well as coefficients that account for the material and thickness of the small hole member / workpiece, and the materials of the constrained layer and the absorption layer. Therefore, it would not have been obvious to select a power density according to a yield strength and material thickness of the small hole member / workpiece, wherein a relationship between the power density and the thickness of the small hole member is determined by the formula                         
                            
                                
                                    I
                                
                                
                                    o
                                
                            
                            =
                            A
                            
                                
                                    e
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            B
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    s
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    Z
                                
                            
                        
                     .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sano et al. (US 2007/0262063) is directed toward a laser shock hardening method [Title] and discloses different degrees of overlap for adjacent beam spots (Figs. 6-9; [0085]-[0094]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761